                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                         Case No. 17-cr-191-pp

STEPHEN LEWIS,
and DEMETRA HINKLE,

                  Defendants.


    ORDER VACATING THAT PORTION OF JUDGE JOSEPH’S ORDER
 DENYING DEFENDANTS’ REQUEST FOR A FRANKS HEARING (DKT. NO.
   62), REMANDING CASE TO JUDGE JOSEPH TO CONDUCT FRANKS
   HEARING, DEFERRING RULING ON DEFENDANTS’ OBJECTIONS TO
 JUDGE JOSEPH’S RECOMMENDATION THAT THE COURT DENY THEIR
MOTION TO SUPPRESS (DKT. NO. 62 AT 18) AND GRANTING DEFENDANT
HINKLE’S MOTION TO ORDER APPOINTMENT OF COUNSEL (DKT. NO. 79)


      The grand jury returned a seven-count superseding indictment charging

defendants Steven Lewis, Theresa Lewis and Demetra Hinkle with conspiring to

distribute cocaine, firearm possession, possessing a firearm in furtherance of a

drug offense, and maintaining a drug trafficking residence. Dkt. No. 37. Two of

the defendants, Stephen Lewis and Demetra Hinkle, filed a motion to suppress

evidence, with included a request for a hearing under Franks v. Delaware, 438

U.S. 154 (1978).1 Magistrate Judge Nancy Joseph denied the motion for a




1 For the remainder of this decision, when the court refers to “the defendants”
it means the defendants who brought the motion to suppress—Stephen Lewis
and Demetra Hinkle.

                                       1
Franks hearing and issued a report recommending that this court deny the

motion to suppress. Dkt. No. 62.

      The court vacates the portion of Judge Joseph’s order denying the

defendants’ motion for a Franks hearing, dkt. no. 62, and defers ruling on their

objections to the recommendation that the court deny the motion to suppress,

dkt. no. 62 at 18. The court also grants defendant Hinkle’s motion to order

appointment of counsel. Dkt. No. 79.

I.    PROCEDURAL HISTORY AND FACTUAL BACKGROUND

      A.    Procedural History

      A November 2017 indictment charged all three defendants with

conspiring to distribute over five kilograms of cocaine as well as 280 grams or

more of crack. Dkt. No. 9. It charged Stephen Lewis with possessing a firearm

in furtherance of a drug trafficking offense (Count Two) and being a felon in

possession of firearms (Count Three). Id. Demetra Hinkle was charged with

making her residence available for storing, distributing, and using a controlled

substance. (Count Four). Id. Finally, the indictment charged Theresa Lewis

with traveling to Texas to facilitate a drug transaction (Count Five). Id.

      On April 10, 2018, the grand jury returned a superseding indictment

adding two additional charges against defendant Hinkle—Count Six,

possessing a firearm in furtherance of a drug trafficking offense, and Count

Seven, being a felon in possession of a firearm. Dkt. No. 37. The defendants

subsequently filed seven pretrial motions. Dkt. Nos. 46-52. Among those was a

joint motion from defendants Steven Lewis and Hinkle, asking the court to

                                         2
suppress evidence obtained at a search of a residence on North 45th Street in

Milwaukee, “and/or to grant an evidentiary hearing to determine whether there

has been a Franks violation warranting the suppression of evidence based on

false, omitted, and misleading statements included in and omitted from the

Affidavit submitted in support of the search warrant.” Dkt. No. 52 at 1.

      After the parties had briefed that motion, Judge Joseph held a counsel-

only status hearing regarding the defendants’ request that she schedule a

Franks hearing. Dkt. No. 59. The minutes from that status conference state

that “[t]he court ha[d] additional questions re defendants’ request for a Franks

Hearing.” Id. at 1. The government first “addresse[d] questions from the court

as to the date the conversation took place that is referenced in paragraph 7 of

Exhibit A of defendants’ motion.” Id. The government also “[d]irect[ed] attention

to a letter produced in discovery from a case agent, relating a conversation

from a CS.” Id. The minutes reflect that Judge Joseph “allow[ed] briefings

regarding the court’s concerns as to paragraph seven” of the affidavit in

support of the search warrant. Id. She set a deadline of September 14, 2018 for

the defendants to “file supplemental letters re court’s concerns,” and a deadline

of September 19, 2018 for “[g]ovt to file replies.” Id. at 2. The minutes also

indicate that “[t]he court will defer to the govt re supporting documents or

reports.” Id. The parties submitted letter responses on those deadlines. Dkt.

Nos. 60, 61.

      Judge Joseph issued a single order, denying the request for a Franks

hearing and recommending that the court deny the motion to suppress. Dkt.

                                         3
No. 62. Regarding the request for a Franks hearing, she found that the

defendants had not made the required “substantial preliminary showing” that

the affiant, Special Agent Nate Peskie of the Wisconsin Department of Justice’s

Criminal Investigation Division, made false statements intentionally or with

reckless disregard for the truth. Id. at 7-12. Regarding the motion to suppress,

she found that although the affidavit supporting the warrant did not establish

probable cause, the warrant was not “so blatantly defective that the executing

officers could not have reasonably presumed it to be valid.” Id. at 18. She

recommended that this court uphold the search based on the good-faith

exception to the exclusionary rule. Id.

      The defendants have objected both to Judge Joseph’s order denying their

request for a Franks hearing and her recommendation regarding the motion to

suppress. Dkt. No. 70. The parties have briefed the objections.

      B.    Facts

      The defendants’ objections did not dispute Judge Joseph’s recitation of

the facts, nor did the government’s response. The court reproduces below the

facts as Judge Joseph recounted them:

            On September 3, 2017, Milwaukee County Circuit Judge
      Borowski issued a warrant to search 5272 North 45th Street,
      Milwaukee, Wisconsin. The application for the search warrant was
      based on an affidavit signed by Nate Peskie, a Special Agent with the
      Wisconsin Department of Justice Division of Criminal Investigation.
      (Exh. A ¶ 1.) Peskie was part of a local, state, and federal law
      enforcement investigation of Theresa Lewis. (Defs.’ Br. ¶ 9.)

            Peskie averred that law enforcement had interviewed a
      confidential informant who told them that Theresa Lewis was
      working with her cousin, Stephen Lewis, to pick up cocaine

                                          4
shipments in Texas. (Exh. A ¶ 3.) The informant provided law
enforcement with telephone number (414) 949-9152 and claimed
that the number was being used by Theresa Lewis to contact the
informant. (Id.) Peskie further averred that the informant explained
that during conversations with Theresa Lewis, the informant
referred to the cocaine source location in Texas as “home away from
home.” The informant also said that Theresa Lewis told the
informant that she (Lewis) was going to their “home away from
home” with Stephen Lewis and was being paid $1200 to make the
trips approximately once a month. The informant spoke to Theresa
Lewis about the drug operation as recently as July 10, 2017. (Exh.
A ¶ 4.)

      Peskie also averred that on May 8, 2017, law enforcement
agents received information from the informant who explained that
during a call with Theresa Lewis on May 3, 2017, Theresa Lewis said
that she was getting ready to make a trip over the weekend and that
upon returning from the trip she would “drop it (believed to be
drugs)” at Stephen Lewis’ house and get paid by him. (Exh. A ¶ 7.)

      Peskie averred that the informant is accurate and reliable
because: (1) the informant had been providing information to law
enforcement since February 2017; (2) the information was
substantially against the informant’s own penal interest; and (3) the
information was consistent with evidence obtained through other
law enforcement activity, phone records, and interviews of other
confidential sources. (Exh. A ¶ 3.)

      Peskie also averred that on March 1, 2017, law enforcement
reviewed historical call records obtained through a subpoena for
(414) 949-9152, the telephone number utilized by Theresa Lewis.
Those records indicate numerous contacts between Theresa Lewis’
number and (972) 734-1111 a Dallas, TX telephone associated with
“several Milwaukee area drug cases.” (Exh. A ¶ 5.)

      Peskie also averred that on April 27, 2017 agents from DCI
and DEA met with members of the Milwaukee FBI Task Force who
informed them that the FBI had an open drug investigation linked
to Stephen Lewis. The FBI claimed Stephen Lewis was a runner for
a large-scale heroin and cocaine distribution network. (Exh. A ¶ 6.)

       Peskie stated that a “reliable source” informed law
enforcement that Theresa Lewis left Milwaukee on August 11, 2017
for a drug trip to Houston, TX and returned to Milwaukee on August
14, 2017. (Exh. A ¶ 8.) The same “reliable source” informed law

                                 5
enforcement that Theresa Lewis left Milwaukee on September 1,
2017 and was heading to Texas on a drug trip. Peskie believed the
“reliable source” to be accurate and reliable because Peskie had
utilized information from the same “reliable source” in the past and
found it to be reliable and correct. (Id.)

       Peskie further averred that based on monitoring of Theresa
Lewis’ cell phone, authorized pursuant to a “State of Wisconsin
Pen/Trap & Trace warrant” obtained on September 2, 2017, he
became aware that Theresa Lewis’ phone stopped at a gas station in
Livingston, TX on September 2, 2017. (Exh. A ¶¶ 9-10.) A follow-up
call to the Livingston police department ascertained that “Theresa
Lewis was in the company of several black males, and that two
vehicles were possibly associated with Theresa Lewis, a silver VW
and a white Hyundai.” (Id.) Peskie subsequently observed a white
Hyundai and a silver VW hatchback crossing the border into
Wisconsin on September 2, 20172 at 1:45 p.m., and that the VW was
ultimately stopped on I-94 under the North Avenue overpass, where
Theresa Lewis was found seated in the back seat. (Exh. A ¶ 11.)

       Milwaukee Police Department (MPD) officers monitoring 5272
N. 45th Street prior to the traffic stop of the vehicle of which Theresa
Lewis was a passenger on September 2, 2017, did not note any
vehicles parked in the front or rear of 5272 N. 45th Street that “were
known to be associated with this residence.” (Exh. A ¶ 12.) The MPD
officers later saw a white Hyundai parked at the rear of 5272 N. 45th
Street. (Exh. A ¶ 13.) Stephen Lewis was seen leaving the rear of that
residence and entering the white Hyundai after which a traffic stop
was attempted, Stephen Lewis fled, and was ultimately arrested.
(Exh. A ¶ 14.) The Hyundai was searched and law enforcement
recovered one corner cut of cocaine lying beneath the front driver’s
seat. Stephen Lewis denied having been at 5272 N. 45th Street.
(Exh. A ¶¶ 14-15.)



   2 Paragraph 9 of the Peskie Affidavit references September 2,
   2017 as the date Peskie obtained a pen register/trap and
   trace warrant from Judge Borowski. (Exh. A ¶9.) It appears
   the events detailed in the subsequent paragraphs also
   occurred on September 2, 2017, but it is not entirely clear. It
   is irrelevant to this decision whether the events that
   occurred after Judge Borowski issued the pen/trap and
   trace warrant occurred on September 2, 2017 or on
   September 3, 2017, the date he signed the search warrant
   and agents executed it.
                                   6
             Finally, Peskie averred that law enforcement subsequently
      returned to 5272 N. 45th Street and knocked at the front door, but
      received no response. (Exh. A ¶ 17.) While at the front door, a law
      enforcement officer smelled the odor of “fresh” marijuana in the area
      of the front door, and with the information that Theresa Lewis was
      in the company of several black males while in Livingston, TX at the
      gas station, the law enforcement officer believed a second individual
      was inside the residence. (Id.) Law enforcement officers then entered
      the residence using a key recovered from Stephen Lewis. (Id.) Peskie
      further states that: the residence was “frozen and secured” by law
      enforcement; the residence was not searched; and law enforcement
      officers were waiting for a search warrant to search the residence.
      (Id.)

Dkt. No. 62 at 2-5.

II.   MOTION TO SUPPRESS AND REQUEST FOR FRANKS HEARING

      A.    The Defendants’ Arguments

      The defendants asked the court to suppress evidence obtained from a

September 3, 2017 search of a residence at 5272 N. 45th Street, Milwaukee,

Wisconsin. Dkt. No. 52. Most of the motion focused on the defendants’

contention that the affidavit submitted to Judge Borowski in support of the

warrant contained false and misleading statements, or omitted facts, in

violation of Franks. Id. at 2. The motion also alleged that the officers entered

the residence before they obtained a warrant, and that that entry violated the

Fourth Amendment. Id. at 14-15. Finally, they argued that the warrant failed to

state probable cause that officers would find contraband or evidence at the

5272 North 45th Street residence. Id. at 2.

      In support of their request for a Franks hearing, the defendants

identified the following alleged false and/or misleading statements in the

affidavit, and several omissions:

                                         7
      *     Paragraph Seven:

             On May 8th, 2017, a DCI S/A received information from the
      CS who explained that during a call with Theresa LEWIS on May
      3rd, 2017, Theresa LEWIS said that she was getting ready to “make
      a trip” over the weekend. Theresa LEWIS told the CS that
      immediately upon returning from “the trip” she would drop it
      (believed to be drugs) off at Stephen LEWIS’ aka “Lil Steve’s” house
      and get paid by him. According to the CS, this conversation with
      LEWIS was done with LEWIS using telephone number 414-949-
      9152.

Dkt. No. 52-1 at ¶7.

      The defendants argued that their review of the discovery, “including

letters sent by the CS to law enforcement,” revealed that on May 3, 2017,

Theresa Lewis did not tell the informant that she was going to deliver anything

to Stephen Lewis’ house (or to any other house). Dkt. No. 52 at 7 (citing a

discovery document not provided to the court). They asserted that they had

listened to a recording of a May 3, 2017 jail call between the CS and Theresa

Lewis, and that at no time during the fifteen-minute call did Theresa Lewis say

she planned to take anything to Stephen Lewis’ house. Id.

      *     Paragraph Ten:

             That your affiant ultimately obtained information during the
      monitoring of this cellular phone that Theresa Lewis while
      northbound from the Houston, Texas area had stopped in
      Livingston, Texas at a gas station; a subsequent follow-up phone
      call to the local police department (Livingston PD) ascertained that
      Theresa Lewis was in the company of several black males and that
      two vehicles were possibly associated with Theresa Lewis with those
      vehicles being a silver VW and a white Hyundai;

Dkt. No. 52-1 at ¶10.

      Recall that Theresa Lewis stopped at the Texas gas station on September

2, 2017. The defendants alleged that there were two false statements in
                                        8
paragraph Ten. First, they argued that Peskie’s assertion that “two vehicles

were possibly associated with Teresa [sic] Lewis with those vehicles being a

silver VW and a white Hyundai” was false. Dkt. No. 52 at 8 (quoting dkt. no.

52-1 at ¶10) (emphasis in defendants’ brief). They stated that law enforcement

reports disclosed in discovery reported that the clerk at the Livingston gas

station had told law enforcement that he recalled seeing a silver Volkswagen

and a “white vehicle”—no model specified—at the gas pumps. Id. (citing a

discovery document not provided to the court). The defendants asserted that

the discovery further indicated that Theresa Lewis’s cell phone pinged at a gas

station in Bryant, Arkansas at 12:14 a.m. on September 3, 2017 (the wee

hours the next day). Dkt. No. 52 at 12. The discovery revealed that Peskie

contacted local law enforcement in Bryant who told him that “the ‘clerk

remembered two vehicles being parked at the gas pumps, the clerk stated one

of the vehicles was a silver Volkswagen hatchback. And the other was a new

white Honda.’” Dkt. No. 52 at 12 (quoting a discovery document not provided

to the court) (emphasis in defendants’ brief). In other words, neither clerk

mentioned a Hyundai.

      Second, the defendants argued that video surveillance from the

Livingston, Texas gas station showed that Theresa Lewis was with two black

males, not “several.” Id. at 8. The clerk at the Arkansas gas station recalled

seeing two black males “in the new white Honda that apparently filled up with

gas and paid at the pump.” Id. at 12-13.




                                        9
      *     Paragraph Eleven:

              That your affiant, subsequent thereto at approximately 1:45
      p.m., observed a white Hyundai and a silver VW hatchback crossing
      the border into Wisconsin; that the VW was ultimately stopped in
      [sic] I-94 under the North Avenue overpass at which time affiant
      ascertained that Theresa Lewis was seated in the back seat;

Dkt. No. 52-1 at ¶11.

      The defendants argued that the discovery did not support Peskie’s

statement that he saw a white Hyundai cross the border into Wisconsin on the

afternoon of September 3, 2017. Dkt. No. 52 at 8-9. The defendants asserted

that discovery showed that law enforcement monitored two “vehicles of

interest” crossing the border into Wisconsin: (1) a silver Volkswagen GTI with

two black males in the front seats and a black female in the backseat, and (2) a

Volkswagen Passat (no color specified) with a black female driver and a black

male passenger. Id. at 9. The defendants maintained that discovery showed the

Passat had fled from police. Id.

      The defendants also reiterated that Peskie’s assertion that Theresa Lewis

had been seen in Texas in a car with “several” black males caused officers to

enter the residence on North 45th Street without the warrant, because it gave

them false reason to believe that there might be a “second” person (other than

Stephen Lewis, whom law enforcement had seen leaving the house) inside. Id.

They point out that when officers stopped the silver Volkswagen hatchback

after it crossed into Wisconsin, Theresa Lewis and two black males (Lorenzo

Sandlin and Johnny Walker)—the same number of men that the clerk at the

Texas gas station had reported seeing—were inside, but Peskie did not state

                                       10
that in the affidavit. Id. at 13. Only Peskie’s affidavit referred to “several” black

males, but that reference to “several” caused officers to enter the North Avenue

residence without the warrant.

      Finally, the defendants argue that paragraph eleven of Peskie’s affidavit

failed to state that law enforcement searched the silver Volkwagen in which

Theresa Lewis, Lorenzo Sandlin and Johnny Walker had been driving, and

found no contraband. Id. They also noted that, contrary to what Peskie

represented in the affidavit, the North Avenue overpass crosses I-43, not I-94.

Id.

      *      Paragraph Seventeen:

            That affiant along with other Special Agents with the
      Wisconsin Department of Justice returned to 5272 North 45th
      Street and proceeded to knock on the door but received no response;
      that SA Gajevic, while at the front door, was able to able [sic] to
      detect the odor of fresh marijuana coming from the area of the front
      door of the residence; based upon the information received that
      Lewis was in the company of several black males while in Livingston,
      Texas at the gas station, case agents proceeded to enter into the
      residence believing that a second individual was inside; this location
      was then searched for an additional individuals [sic] but none were
      located; furthermore, case agents used keys recovered from Stephen
      Lewis to enter into this residence; at the present time, the residence
      of 5272 North 45th Street is frozen and secured by DCI special
      agents; furthermore, this premises has not been searched and case
      agents are awaiting approval for the application of a search warrant
      authorizing a search of this location;

Dkt. No. 52-1 at ¶17.

      The defendants contended that the 5272 residence was not “frozen and

secured” as the Peskie affidavit says. Id. at 9. They say that officers saw

Stephen Lewis leaving the south door of the residence at 3:36 p.m., and that

they arrested him at 3:40 p.m. Id. at 10. The defendants asserted that the
                                         11
discovery showed that the officers were “immediately sent” to the residence, but

that the judge did not authorize the warrant until 6:50 p.m. Id. The defendants

concluded that because officers were sent to the residence some three hours

before the search warrant issued, “law enforcement officers were in the house

for several hours from the time law enforcement officers entered it until the

search warrant was authorized . . . .” Id. The defendants further contended

that because law enforcement already had stopped the silver Volkswagen (with

Theresa Lewis and the two black males observed in her company in Texas

inside) they could not have believed that another individual from the alleged

Texas drug run was inside the residence. Id. at 13.

      *     Paragraph Three:

            On February 28, 2017, Special Agents from the Wisconsin
      Department of Justice, Division of Criminal Investigation (DCI),
      conducted an interview of an identified citizen witness who wished
      to be a confidential source (CS). During the interview, the CS
      explained that he/she has been in contact with Theresa LEWIS.
      Through a phone conversation, LEWIS told the CS that she (LEWIS)
      was making trips to Texas to pick up cocaine shipments with “Lil
      Steve” and “Lil Mike”. The CS explained that “Lil Steve” is Theresa
      LEWIS’s cousin, who agents identified as Stephen LEWIS. Stephen
      LEWIS had been previously purchasing one (1) to two (2) kilograms
      of cocaine per month from the CS. According to the CS, this
      conversation with LEWIS was done with LEWIS using telephone
      number 414-949-9152. Affiant believes this confidential source to
      be accurate and reliable based off the following:

            i. The CS has been providing information since February of
            2017, and that information is substantially against the CS
            own penal interest,

            ii. The information provided is consistent with evidence
            obtained through independent law enforcement activity,
            corroborated by bothphysical [sic] surveillance, phone records
            and interviews of other confidential sources.

                                       12
Dkt. No. 52-1 at ¶3.

      The defendants argued that the affidavit failed to inform the reviewing

judge that (a) at the time the confidential source provided the information

referenced in the affidavit, he/she was incarcerated for possession with intent

to deliver drugs; (b) the confidential source had prior convictions for drug

possession and resisting arrest; and (c) the confidential source was cooperating

with law enforcement in hopes of a sentence reduction. Id. at 10. They contend

that “[a]ll of the above facts about the CS were included in DEA SA Gorenc’s

federal affidavit filed in support of a federal GPS warrant for [Theresa Lewis]’s

cell phone on July 20, 2017.” Id. They assert that Peskie left this information

out of the search warrant affidavit, and that he “deliberately omitted” it from

the affidavit in support of the request for a pen/trap and trace order. Id. The

defendants also averred that the affidavit asserted that the confidential source

was reliable based on “other confidential sources” but did not list those other

sources. Id. at 10-11.

      *     Paragraph Five:

             A DCI S/A obtained Sprint tolls for suspect telephone 414 -
      949-9152 through a subpoena. On March 1, 2017, a DCI S/A
      reviewed historical call records from Sprint of Theresa Lewis’s
      identified telephone number of 414-949-9152. The records showed
      call information from 12/30/2016 thru 02/27/2017. Upon
      examining the tolls, it was observed that the above listed number
      was still being operated and utilized by Theresa LEWIS. Upon
      analyzing the telephone records, it was noted that Theresa LEWIS’s
      telephone number of 414-949-9152 had 26 total calls and 50 text
      messages to the telephone number of 972-734-1111 (a Dallas, Texas
      telephone associated with several Milwaukee area drug cases). A
      DEA S/A obtained information for suspect telephone 972-734-1111
      through a subpoena. The subpoena revealed the telephone number
      to be an inmate communications provider.
                                        13
Dkt. No. 52-1 at ¶5.

      The defendants contended that the affidavit made the following

misleading statements: (1) that Theresa Lewis’ cell phone number had

“numerous” contacts with (972) 734-1111; (2) that (972) 734-1111 was a

Dallas, Texas telephone associated with several Milwaukee area drug cases;

and (3) that (972) 734-1111 was associated with an inmate communications

provider. Dkt. No. 52 at 11. The defendants stated that public records

indicated that (972) 734-1111 belonged to Securus—an inmate

communications provider—“used by the Wisconsin Department of Corrections

facility at Boscobel, WI prison where the [confidential source] was incarcerated

in early 2017.” Id. at 11. The defendants say that, upon information and belief,

the confidential source used the #1111 number to contact Theresa Lewis’

phone number. Id. They assert the affidavit improperly leads the reader to

believe that Theresa Lewis and her cell phone are connected to Milwaukee area

drug cases—instead of to an inmate at a Wisconsin prison. Id. And they allege

that the same misleading statements appeared in the affidavit in support of the

application for a pen register/trap and trace. Id.

      *     Paragraph Eight:

             On August 11th, 2017, case agents received information that
      Lewis was leaving Milwaukee, Wisconsin and making a trip to the
      Houston, Texas area from a reliable source. Lewis returned to
      Wisconsin on August 14th, 2017. Agents were unable to identify the
      vehicle used by Lewis during this trip. This is consistent with LEWIS
      travelling to Texas to obtain controlled to [sic] transport back to
      Milwaukee in the manner previously described by the CS. Affiant is
      aware from this reliable source that LEWIS departed the Milwaukee
      County area on 9/1/17 heading southbound out of state and affiant
                                        14
      believed that LEWIS was heading to Texas on a drug trip. Affiant
      believes this reasonable source to be accurate and reliable because
      your affiant has utilized information from this same source in the
      past and found it to be reliable and correct.

Dkt. No. 52-1 at ¶8.

      The defendants argued that the affidavit’s use of the term “reliable

source” in paragraph eight implied that the “reliable source” was a human

being. Dkt. No 52 at 12. The defendants argued that, “upon information and

belief,” the “reliable source” mentioned in paragraph eight “[was] actually cell

phone location data obtained pursuant to a federal GPS warrant authorized on

July 20, 2017. Id. at 12 (citing dkt. no. 52-3).

            B.     The Government’s Arguments

      The government responded to the motion to suppress, but did not

provide any exhibits relating to the request for a Franks hearing. Dkt. No. 54.

The government contended that the defendants could not meet the necessary

“substantial preliminary showing” for a Franks hearing because none of the

defendants’ complaints were “accompanied with the requisite offer of proof to

obtain a Franks hearing.” Dkt. No. 54 at 8. It stressed that even if the issues

the defendants had identified with the affidavit constituted “false” or

“misleading” statements or omissions, the defendants could not show that

Peskie acted intentionally or with reckless disregard when making those

statements or omitting information. Id. Regarding the white Hyundai, the

government contended that “whether the car was manufactured by Honda or

Hyundai is immaterial to a probable cause determination.” Id. at 11. It argued

that a second vehicle possibly had traveled to Houston with Theresa Lewis, so
                                        15
even after stopping her, law enforcement “had reason to believe that another

vehicle may have gone on the trip to Texas and returned with the cocaine

shipment.” Id. at 11.

             C.    The Defendants’ Reply

       The defendants’ reply brief stated that “the government has now provided

a copy of an alleged ‘note’ regarding the phantom Hyundai.” Dkt. No. 56 at 1.

The defendants argued that their motion sufficiently alleged that the facts in

the affidavit did not match the facts in the police reports and other discovery.

Id. at 2.

             D.    September 6, 2018 Hearing and Additional Briefing

       As noted, Judge Joseph held a counsel-only status conference on

September 6, 2018. Dkt. No. 59. The court has only the minutes—not the

transcript—from that status conference. Dkt. No. 59. It appears that the

hearing began with the government “address[ing] questions from the court as

to the date the conversation took place that is reference in paragraph 7 of

Exhibit A of defendant’s motion.” Id. This is the conversation in which the

confidential source informed law enforcement that Theresa Lewis allegedly said

she was making a trip over the weekend and would drop something at “Lil

Steve’s” house and get paid. The government also “[d]irect[ed] attention to a

letter produced in discovery from a case agent, relating a conversation from a

CS.” Id. The government appears to have argued that “[t]he substance that was

memorized [sic] in the affidavit [was] backed up by the letter from the CS.” Id.

The defense appears to have responded that it did not recall receiving the letter

                                       16
referenced by the government, and noted that conversation with the CS was

not recorded. Id. Defense counsel asked the court to advise the parties of its

specific concerns, and to allow defense counsel to address those concerns in a

brief. Id. The court agreed to allow the parties to brief “the court’s concerns as

to paragraph seven,” specifically asking them to address the significance of

paragraph seven and whether it made “a difference as to probable cause.” Id.

      The defendants submitted a letter brief, dkt. no. 60, to which they

attached a letter from the confidential source to a case agent, recounting a

conversation the confidential source had with Theresa Lewis on May 3, 2017,

dkt. no. 60-1, and a page of handwritten notes containing a timeline, starting

with “arrive in Houston” at 12:45, dkt. no. 60-2. The page of notes contained

the notation, “09/03 12:14 am Exxon 22755 I30, Bryant AR. 72022 Silv. VW +

WHI Hyaundai [sic]/Civic (newer).” Dkt. No. 60-2. The government’s response

brief explained that after the defendants had identified the discrepancy

between the police report and the Peskie affidavit, the government had

“produced the case agent’s notes and a report, which reveal that the two

possible vehicles associated with Theresa Lewis, according to local law

enforcement in Arkansas, were a silver Volkswagen and ‘a white

Hyundai/Civic. (newer),’ that is it was a white Hyundai or Civic, which is a

Honda.” Dkt. No. 61 at 3. The government asserted that, at best, paragraph ten

of the affidavit contained a typographical error (stating that the reference to a

Hyundai was obtained from law enforcement in Texas, when it was made by

law enforcement in Arkansas). Id.

                                        17
       The government concluded by stating that “the defendants are making

the serious accusation that Special Agent Peskie either perjured himself or

acted with reckless disregard of the truth in an effort to fabricate probable

cause where none existed,” and argued that the plaintiffs had failed to make

the substantial showing of intentional or reckless behavior necessary to

warrant a Franks hearing. Id. at 4.

III.   JUDGE JOSEPH’S ORDER, REPORT AND RECOMMENDATION

       After the briefing described above was complete, Judge Joseph denied

the defendants’ request for a Franks hearing and recommended that this court

deny the motion to suppress. Dkt. No. 62. After recounting the facts, Judge

Joseph analyzed the Franks motion. Id. at 5.

       A.   Order Denying Franks Hearing

       Judge Joseph observed that defendants are entitled to a Franks hearing

only when they make a “‘substantial preliminary showing that: (1) the affidavit

contained a material false statement; (2) the affiant made the false statement

intentionally, or with reckless disregard for the truth; and (3) the false

statement was necessary to support the finding of probable cause.’” Id. at 5-6

(quoting United States v. Maro, 272 F.3d 817, 821 (7th Cir. 2001)). She

emphasized that this inquiry “is ‘not whether the affidavit contains a false

statement, but whether the affiant knew or should have known that a

statement was false.’” Id. at 6 (quoting United States v. Schulz, 586 F.3d 526,

531 (7th Cir. 2009)). She acknowledged that for the defendants to meet their

burden of a substantial preliminary showing, they “must make allegations,

                                        18
accompanied by an offer of proof, that are ‘more than conclusory and must be

supported by more than a mere desire to cross-examine.’” Id. at 7 (quoting

Franks 438 U.S. at 171). Finally, she noted that the Seventh Circuit has stated

that “‘Franks hearings are rarely required.’” Id. (quoting United States v.

Johnson, 580 F.3d 666, 670 (7th Cir. 2009)).

      Judge Joseph analyzed only the defendants’ primary challenges, opining

that some of the defendant’s alleged “false” statements (such as the defendants’

argument that while discovery indicated that witnesses had seen only two men

with Theresa Lewis, Peskie had said there were “several”) did not warrant

discussion. Id.

      Judge Joseph began with paragraph seven of the Peskie affidavit. Id. She

recounted the parties’ arguments, noting that the government had argued that

Agent Peskie relied on a letter from the informant to Agent Peskie. Id. at 8. She

cited the post-September 6, 2018 supplemental briefing. Id. (citing Dkt. No. 60-

1). Judge Joseph found that even if she accepted that the defendants had

shown that the informant lied to the case agent, the defendants had not shown

the state of mind of case agent; they had not shown why Peskie should have

had obvious reason to doubt the truth of the informant’s statements. Id. at 8.

      Regarding paragraphs ten and eleven—the ones referencing a “White

Hyundai”—Judge Joseph observed that the defendants had argued that no

“white Hyundai” had appeared in the police reports describing observations of

Theresa Lewis’s trip from Texas to Wisconsin. Dkt. No. 62 at 9. She noted that

the government had “counter[ed] that the case agent’s report indicates that he

                                        19
received information from local law enforcement in Bryant, Arkansas, who

stated that a silver Volkswagen and a white Hyundai or Honda Civic may have

been associated with Theresa Lewis. (Docket #60 at 3-4, Docket #61-1).” Id. at

9.

      Judge Joseph commented that “although Peskie only included the

Hyundai in the affidavit, the case agent’s noted indicated that a Hyundai or a

Honda Civic were associated with Theresa Lewis.” Id. She concluded that while

Peskie may have been negligent in failing to include in the affidavit the exact

language from the Arkansas police report, his statement was not false. Id. at

10. She also found that Peskie relied on information he obtained from another

law enforcement agent who had, in turn, received information from law

enforcement in Arkansas. Id. She remarked that even if both sources had lied,

the defendants had not demonstrated that Peskie himself either lied or acted

recklessly regarding the truth. Id. at 10.

      Regarding paragraph eleven specifically, Judge Joseph stated that even if

Peskie had lied about observing a White Hyundai crossing the border to

Wisconsin, this information “[was] not material to the probable cause

determination whether law enforcement actually saw the white Hyundai cross

the border into Wisconsin, as will be discussed, what is material is that law

enforcement observed the white Hyundai at the residence.” Id.

      Regarding paragraph eight—the paragraph that referred to a “reliable

source”—Judge Joseph agreed with the defendants that the affiant’s reference

to a “reliable source” implied that the “reliable source” was a human being. Id.

                                        20
at 11. She again concluded, however, that the defendants had not shown that

Agent Peskie had intentionally or with reckless disregard for the truth misled

Judge Borowski by referring to a “reliable source” in this way. Id. at 11.

      Judge Joseph then analyzed the “informant’s motive,” relative to the

defendants’ objection to paragraph three of the affidavit. Id. at 12. Judge

Joseph found that the allegedly omitted information—“that the informant was

cooperating with law enforcement to receive a sentence reduction or to receive

immunity”—would not have defeated the probable cause determination. Id. at

12. She found that the affidavit “was clear that the informant was providing

information against his own penal interest. He admitted to making monthly

sales of cocaine to Stephen Lewis.” Id. (citing Dkt. No. 52-1 at ¶3). She

concluded, “It would be clear to the issuing judge that the informant was not

acting simply as a good Samaritan or out of civic duty, but had something to

gain from providing the information.” Id.

      B.    Recommendation to Deny the Motion to Suppress

      Judge Joseph noted that in analyzing the motion to suppress, she was

obligated to follow a two-step sequential analysis: to analyze whether

substantial evidence in the record supported the judge’s decision to issue the

warrant and, if the warrant was not supported by probable cause, to determine

whether the good faith exception to the exclusionary rule could save the

warrant. Id. at 13. (citing United States v. Lloyd, 71 F.3d 1256, 1262 (7th Cir.

1995); United States v. Leon, 468 U.S. 897, 920-24 (1984)). She recognized

where the affidavit was the only evidence presented to the judge who issued the

                                       21
warrant, “‘the warrant must stand or fall solely on the contents of the

affidavit.’” Id. at 14 (quoting United States v. Koerth, 312 F.3d 862, 866 (7th

Cir. 2002)).

      Judge Joseph observed that the only connection the warrant established

between Stephen Lewis and the 5272 North 45th Street residence was that

“Stephen Lewis was observed coming from the rear of the residence and keys

recovered from Lewis opened the door to the residence.” Id. at 15. She

questioned the strength of this connection—the affidavit had not, for example,

mentioned prior surveillance of Stephen Lewis at the residence or a public

records check of the residence. Id. Judge Joseph questioned whether this

evidence sufficiently tied Stephen Lewis to the residence. Id.

      Without resolving that question, Judge Joseph analyzed whether the

affidavit established probable cause that evidence of drug trafficking activity

would be found at the residence. Id. She observed that the affidavit attempted

to make this connection in several paragraphs: (1) in paragraph four, Peskie

stated that Theresa Lewis told the confidential informant that she was being

paid $1,200 to make trips to Texas with “Lil Steve”; (2) in paragraph seven,

Peskie described a May 3, 2017 conversation between the confidential source

and Theresa Lewis (during which Theresa Lewis allegedly spoke of making a

drug trip and dropping “it (believed to be drugs) off at Stephen Lewis’ aka ‘Lil

Steve’s’ house and get paid by him”; and (3) in paragraphs eight, ten and

fourteen, the affidavit attempted to connect Theresa Lewis’ September 1, 2017

Texas trip to the residence. Id. at 15-16.

                                        22
      Judge Joseph concluded that “the evidence connecting Theresa Lewis’

alleged September drug run to Stephen Lewis’ residence is too tenuous.” Id. at

17. She observed that the affidavit alleged that Theresa Lewis made a drug run

in August 2017, but did not mention surveillance of Theresa Lewis returning to

Stephen Lewis’ home after that alleged trip. Id. She noted that the affidavit did

not allege that Theresa Lewis was found with drugs after her return from

Texas. Id. She observed that the affidavit did not place Theresa Lewis at or near

the residence after returning from Texas in September. Id. at 16. She

concluded, “What is left, then, is the presence of the Hyundai (one of the two

cars ‘possibly’ associated with Theresa Lewis) at the residence.” Id. Judge

Joseph remarked that “if the affiant wants the reviewing judge to conclude that

the connection between the Texas drug run and the residence is the Hyundai,

the affidavit must establish facts to show that the occupants of the Hyundai

delivered drugs to the residence. It fails to do so.” Id.

      Judge Joseph then spent a paragraph explaining why the affidavit’s

“nexus” section added “very little, if anything at all, to establish that drugs

would be found at the residence.” Id. She found that the affidavit failed to

sufficiently establish a nexus between the alleged drug dealing operation and

the residence. Id.

      Despite that finding, Judge Joseph did not recommend that this court

grant the motion to suppress. Id. at 18. Instead, she found that the search

could be saved under the good faith exception to the exclusionary rule. Id. She

observed that the “very fact that law enforcement obtained a warrant indicates

                                         23
good faith in conducting the search.” Id. at 17 (citing United States v. Leon,

468 U.S. 897, 905 (1984)). Applying Leon, Judge Joseph determined that the

warrant was not “so blatantly defective that the executing officers could not

have reasonably presumed it to be valid.” Id. at 18. She found that the affidavit

established that Theresa Lewis and Stephen Lewis probably were engaged in

drug dealing. Id. She remarked that the affidavit averred that officers observed

Stephen Lewis coming from the rear of the residence and had keys to the

residence. Id. She concluded, “Although I found the nexus between drug

dealing and the residence deficient, the affidavit attempted to show that

evidence of Theresa Lewis’ drug run from Texas would be found at the

residence.” Id. at 18. She recommended that this court deny the motion to

suppress. Id.

      C.    Objection to the Report and Recommendation

      The defendants objected on four grounds. Dkt. No. 70.

      First, they argued that this court should remand the case to Judge

Joseph so that she can consider new evidence she did not have when she made

her decision—evidence suggesting that the white Hyundai never traveled to

Texas in late August-early September 2017. Id. Specifically, the defendants

argue that when Stephen Lewis picked up the white Hyundai from Hertz Rental

Car on August 28, 2017, it had 11,433 miles on it; when it crashed following a

police chase on September 3, 2017, it had 11,500 miles on it. Id. The

defendants assert that the white Hyundai picked up by Stephen Lewis and

seen at the 5272 N. 45th Street residence could not have been the same white

                                       24
Hyundai alleged to have been associated with Theresa Lewis in Texas and

Arkansas in early September 2017. Id. The defendants also assert that while

discovery showed that law enforcement referred to this second car as a generic

white vehicle, a white Honda and a VW Passat, the affidavit stated

unequivocally that the second car associated with Theresa Lewis was a white

Hyundai. Id. at 8. The defendants argue that the white Hyundai alleged to have

traveled south and back was “a creature of fiction.” Id. at 6.

      Second, the defendants challenged the procedure Judge Joseph used to

reach her decision to deny their request for a Franks hearing. They argue that

by holding a pre-Franks hearing and relying on the government’s supplemental

filings to deny the motion, Judge Joseph committed error. Id. at 9 (citing

United States v. McMurtrey, 704 F.3d 502, 504 (7th Cir. 2013)). The

defendants say that their motion to suppress postulated that “the white

Hyundai” referenced in paragraph ten and eleven was a fiction created by law

enforcement to tie Theresa Lewis’s Texas drug caravan to Stephen Lewis’

residence. Id. at 10-11. They say that Judge Joseph erred by hearing argument

on whether to schedule a Franks hearing (a so-called “pre-Franks” hearing)

and by relying on evidence provided at that hearing and in supplemental

briefing to decide that a Franks hearing was unnecessary. Id. at 11-12. The

defendants say this procedure violated the Seventh Circuit’s decision in

McMurtrey, 704 F.3d at 505. Id. at 11.

      Third, the defendants argue that Judge Joseph ought to have held an

evidentiary hearing on the defendants’ allegation that law enforcement illegally

                                        25
searched the residence before obtaining a warrant. Dkt. No. 70 at 12. They

assert that Judge Joseph “never discussed or ruled on the Defendants’ claim

that the initial entry into the home was illegal and tainted the subsequently-

obtained warrant.” Id. at 70. The defendants say that the affidavit stated only

that officers smelled “fresh” marijuana coming from the area around the front

door of the residence. Id. They also speculate that “the officers did more than a

cursory search for persons when they searched Residence the first time[,]” and

they speculate that Peskie may have sought the search warrant based on what

officers observed during that initial, allegedly illegal entry. Id. at 14.

      Finally, the defendants allege that Judge Joseph erred in not holding a

Franks hearing because she did not consider the defendants’ claims

cumulatively. Dkt. No. 70 at 15. They argue that “[t]he effect of

misrepresentations and omissions on the existence of probable cause in a

Franks challenge must be considered cumulatively.” Id. (citing United States v.

Stanert, 762 F.2d 775, 782 (9th Cir. 1985); United States v. Milton, 153 F.3d

891, 896 n. 3 (8th Cir. 1998); United States v. Vigeant, 176 F.3d 565, 572, n. 8

(1st Cir. 1999); United States v. Macias-Perez, Case No. 11-CR-2024, 2011 WL

2532923, at *12 (N.D. Iowa June 24, 2011). The defendants argue that the

identified omissions and false statements, considered together, tend to show

that the affidavit “was carefully constructed to mislead the issuing magistrate.”

Id. at 17 (citing United States v. Harris, 464 F.3d at 737). The defendants argue

that they are “limited to circumstantially proving that [Peskie] knew or should

have known he was misleading the issuing judge,” and that here, the “myriad

                                          26
allegations,” considered cumulatively, meet the defendants’ Franks burden. Id.

at 19.

         Alternatively, the defendants ask the court to reject Judge Joseph’s

recommendation and grant the motion to suppress. Dkt. No. 70 at 21. They say

that Judge Joseph erroneously concluded that Judge Borowski had enough

information to evaluate the credibility of the confidential informant. Id. at 20.

They argue that Judge Joseph’s statement that “it would be clear to the issuing

judge that the informant was not acting simply as a good Samaritan or out of

civic duty, but had something to gain from providing the information,” dkt. no.

62 at 12, was erroneous. They argue that “[i]t is not the job of the issuing

magistrate to assume an informant is reliable. It is the job of the affiant to

truthfully justify the need to invade the liberty interests of a person, including

by truthfully explaining why an informant ought to be considered reliable.” Id.

at 21.

         D.    Government’s Response

         The government responds that the “new evidence” that the white

Hyundai accumulated only sixty-seven miles from the time Stephen Lewis

picked it up to the time it crashed “does not identify a material false statement

that was intentionally or reckless made[.]” Dkt. No. 75 at 6. The government

asserts that “there is absolutely no support in the record showing that Special

Agent Peskie was aware of these rental car records at the time he swore the

affidavit on September 3, 2017.” Id. at 7. It also contends that the affidavit

never definitively stated that the white Hyundai traveled to Texas; the affidavit

                                         27
stated that “two vehicles were possibly associated with Theresa Lewis[.]” Id.

(citing Dkt. No. 52-1 at ¶10).

      Next, the government argues that Judge Joseph did not commit

procedural error in denying the request for a Franks hearing. Dkt. No. 75 at 9.

The government says that Judge Joseph relied on a letter to the case agent

from the confidential informant and case notes from agent Peskie about the

Theresa Lewis vehicles. Id. at 9-10. It says that “defendants cite no case

establishing that Judge Joseph or the government erred by taking note of

evidence that had previously been produced in evaluating the serious

accusations that form the basis for a Franks challenge.” Id. at 10. The

government also argues that even assuming Judge Joseph erred, she

committed harmless error because the defendants had not met their burden for

a Franks hearing. Id. at 11.

      The government also contends that officers’ entry into the 5272 North

45th Street residence before obtaining a warrant was constitutional. Id. at 12.

It states, “[s]ecuring a dwelling, on the basis of probable cause, to prevent the

destruction or removal of evidence while a search warrant is being sought is

not itself an unreasonable seizure of either the dwelling or its contents.” Id.

(citing Segura v. United States, 468 U.S. 796, 810 (1984)). The government

questions why the defendants have challenged the initial entry, because “the

defendants cannot and have not pointed to one shred of any alleged illegally-

obtained evidence that was used to obtain the search warrant.” Id.




                                        28
      The government asserts that Judge Joseph did not err by considering the

defendants’ allegations in a piecemeal fashion. Id. at 13. It comments that

“Judge Joseph correctly concluded that none of the complaints were

accompanied by the requisite offer of proof showing how or why they were false

and made intentionally or in reckless disregard of the truth at the time that

they were made.” Id. at 15 (emphasis in original).

      The government concludes that the court should adopt Judge Joseph’s

recommendation because “the search warrant affidavit was amply supported by

probable cause.” Id. at 16. It contends that Judge Joseph erred in concluding

that the search warrant failed to connect the residence to the drug run. Id. at

21. Specifically, it proffers that from the facts of the affidavit, it would have

been reasonable for the state court judge to conclude “that the white Hyundai

may have been the second vehicle on the return trip from Houston and may

have contained the cocaine shipment, which may have been delivered to 5272

North 45th Street while the MPD officers conducting surveillance of the

residence briefly responded to assist with the traffic stop.” Id. at 21-22.

      E.     Defendants’ Reply

      The first six pages of the defendants’ reply imagines what Agent Peskie’s

affidavit would have looked like if it “had been true and accurate.” Dkt. No 78

at 1-7. They contend that the imagined affidavit would not have established

probable cause for issuing the warrant. Id. at 7. Most of the reply brief recycles

arguments made in their original objection; the defendants argue that the

rental car records are compelling, that Judge Joseph violated McMurtrey, that

                                         29
they are entitled to an evidentiary hearing on the initial entry and that they

believe the misrepresentations and omissions, taken together, warrant a

Franks hearing. Id. at 8-13.

      Finally, the defendants argue that the government has taken

inconsistent positions regarding probable cause. Id. at 14. They say that the

government has argued that the affidavit stated probable cause because “the

white Hyundai may have been the second vehicle on the return trip from

Houston and may have contained the cocaine shipment” but also has argued

that inconsistency between the affidavit and discovery regarding the white

Hyundai was not sufficient to warrant a Franks hearing because it was not

material to probable cause. Id. at 14-15.

IV.   ANALYSIS

      A.    Standards of Review

      Judge Joseph’s October 5, 2018 decision contained both an order

denying the motion for a Franks hearing and a report and recommendation on

the defendants’ motion to suppress. Dkt. No. 62. The defendants objected to

both aspects of the decision. Dkt. No. 70. Separate standards govern this

court’s review. See United States v. Jefferson, Case No. 07-CR-09, 2009 WL

4549189, at *1 (E.D. Wis. Nov. 27, 2009) (reviewing magistrate judge’s order

denying Franks hearing under Fed. R. Crim. P. 59(a) and the recommendation

on motion to suppress under Fed. R. Crim. P. 59(b)).

      Rule 59(a) governs the referral of non-dispositive matters—in this case,

the motion for a Franks hearing—to magistrate judges. Parties have fourteen

                                       30
days to file objections to a magistrate judge’s order ruling on a non-dispositive

motion, and “[t]he district court must consider timely objections and modify or

set aside any part of the order that is contrary to law or clearly erroneous.” Id.

      Rule 59(b) governs the referral of dispositive motions, such as motions to

suppress, to magistrate judges. Parties have fourteen days to file “specific

written objections” to a magistrate judge’s report and recommendation on a

motion to suppress. Fed. R. Crim P. 59(b)(2). When reviewing a magistrate

judge’s recommendation, the district judge must review de novo the

recommendations of the magistrate judge to which a party timely objects. 28

U.S.C. §636(b)(1); Fed. R. Crim. P. 59(b)(2), (3). The court may “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” 28 U.S.C. §636(b)(1).

      B.    Motion For Franks Hearing

      The court reviews Judge Joseph’s denial of the defendants’ motion for a

Franks hearing for clear error. Fed. R. Crim. P. 59(a).

      In Franks, the Supreme Court held that the Fourth Amendment requires

a court to hold a hearing on the veracity of the contents of a search warrant

affidavit “where the defendant makes a substantial preliminary showing that a

false statement knowingly and intentionally, or with reckless disregard for the

truth, was included by the affiant in the warrant affidavit, and if the allegedly

false statement is necessary to the finding of probable cause[.]” Id. at 155-56.

This “substantial preliminary showing” is “relatively difficult.” McMurtrey, 704

F.3d at 509. The showing “requires evidence (1) that the warrant contained

                                        31
false information; (2) that the false information was included in the affidavit

intentionally or with reckless disregard for the truth; and (3) that the false

information was necessary to find probable cause and issue the warrant.” Id. at

511 (citing Franks, 438 U.S. at 155-56).

            1.     The pre-Franks hearing

      In McMurtrey, the Seventh Circuit “attempt[ed] to clarify some issues

concerning the procedures a district court may or must use in evaluating a

criminal defendant’s motion to suppress evidence under Franks.” McMurtrey,

704 F.3d at 504. The court explained:

            A district court that is in doubt about whether to hold a
      Franks hearing has discretion to hold a so-called “pre-Franks”
      hearing to give the defendant an opportunity to supplement or
      elaborate on the original motion. Though permissible, this
      procedural improvisation is not without risk, as the sparse case law
      indicates. In such a pre-Franks hearing, the natural temptation for
      the court will be to invite and consider a response from the
      government. However, the court should not give the government
      an opportunity to present its evidence on the validity of the
      warrant without converting the hearing into a full evidentiary
      Franks hearing, including full cross-examination of government
      witnesses. We emphasize that the option to hold such a limited pre-
      Franks hearing belongs to the district court, not the defendant. If
      the defendant’s initial Franks motion does not make the required
      “substantial preliminary showing,” the court need not hold a pre-
      Franks hearing to provide the defendant a further opportunity to do
      so.

Id. at 504-05 (emphasis added).

      After the parties finished briefing the motion to suppress, but before

Judge Joseph ruled on the defendants’ request for a Franks hearing, Judge

Joseph held a “counsel-only status conference.” Dkt. No. 59. The minutes state

that “[t]he court ha[d] additional questions re defendants’ request for a Franks

                                        32
Hearing.” Id. Assuming the minutes accurately reflect the order in which the

parties spoke, the government spoke first, and “addresse[d] questions from the

court as to the date the conversation took place that is referenced in paragraph

7 of Exhibit A of defendants’ motion.” Id. The government also “direct[ed]

attention to a letter produced in discovery from a case agent, relating a

conversation from a CS” because “the substance that was memorized [sic] in

the affidavit is backed up by the letter from the CS.” Id. It also appears that the

government argued that the defendants had not submitted evidence that the

case agent lied about this information. Id.

      The defendants responded, indicating that they “d[id] not recall getting

the letter that the govt is referencing.” Id. They proffered that “[t]he only

provided call for May 3rd [the date on which the alleged conversation between

the confidential source and law enforcement took place] has no mention of

what Ms. Lewis does.” Id. The remainder of the hearing appears to have

consisted of Judge Joseph’s remarks stating that she would “allow briefing

regarding the court’s concerns as to paragraph seven,” and asking “what is the

significance of paragraph seven, does it make a difference as to probable

cause?” Id.

      The defendants assert that this hearing was a “pre-Franks” as defined by

McMurtrey. They argue that Judge Joseph committed error by allowing the

government to present evidence (such as the letter from a case agent), without

converting the hearing into a full-blown Franks evidentiary hearing.




                                         33
      The government responds that the defendants did not object to the

procedure at the hearing, that the government did not offer evidence at the

hearing—it simply relied upon evidence produced in discovery “to refute the

defendants’ serious accusations that the affiant perjured himself or made

material false statements in reckless disregard of the truth,” and that the

defendants cite no case law establishing that Judge Joseph erred by

considering the government’s arguments. Dkt. No. 75 at 10. The government

contends that even if Judge Joseph committed procedural error, it was

harmless, because the defendants cannot make the showing required for a

Franks hearing.

      Judge Joseph did not calendar the September 6, 2018 hearing as a “pre-

Franks” hearing, but the brief summary description of the hearing in the

minutes matches the Seventh Circuit’s description in McMurtrey. The minutes

indicate that Judge Joseph held the hearing because she had questions about

the defendants’ request for a Franks hearing. The court concludes that the

September 6, 2018 hearing was a pre-Franks hearing, subject to the

limitations imposed by McMurtrey.

      The Seventh Circuit observed that the law on “pre-Franks” procedures

was sparse as of 2013, and neither the government nor the defendants have

provided cases interpreting McMurtrey. The court has found two cases

discussing the procedure. The year after it decided McMurtrey, the Seventh

Circuit decided United States v. Glover, 755 F.3d 811, 821 (7th Cir. 2014). In




                                       34
concluding that the district court erred in denying the defendant’s request for a

Franks hearing, the Seventh Circuit stated that

      to obtain a Franks hearing, the defendant need not overcome the
      court's speculation regarding an innocent explanation for the falsity
      or omission. While reasonable explanations for the omission of the
      information might well exist, the defendant need not disprove them
      before the Franks hearing itself. See McMurtrey, 704 F.3d at 509. If
      a defendant falls short of the showing required for a Franks hearing,
      the district court has discretion to hold a “pre-Franks hearing” for
      the defendant to supplement his submissions. The government's
      explanation of discrepancies raised by the defense must wait for
      the Franks hearing itself, however, where the defendant has the
      opportunity for full cross-examination. Id. The district court erred
      here by offering its own explanation for the omissions and relying on
      that explanation to deny a Franks hearing.

Id. at 820-821.

      In Glover, the government argued that the Seventh Circuit should apply

the good faith exception; the Seventh Circuit disagreed, distinguishing the

cases the government had cited on the ground that “the findings in those cases

received deference because the district courts properly held the required

Franks hearings.” Id. at 821. Finally, the government offered the Seventh

Circuit a possible innocent explanation for law enforcement’s omission of

certain evidence from the affidavit. Id. The Seventh Circuit explained that

      [s]uch an explanation may be offered at a Franks hearing, but the
      mere assertion of that rationale is not enough to avoid the hearing.
      See McMurtrey, 704 F.3d at 509. The government later provided the
      [omitted] information . . . to [the defendant] in its response to his
      motion to suppress in the trial court. This later disclosure tends to
      suggest that withholding the information was not necessary to
      protect Doe’s identity, or perhaps that the other details in the
      affidavit had already been sufficient to identify him. But these are
      matters to be tested in a Franks hearing based on evidence, not
      resolved on appeal by our speculation.

Id.
                                       35
      In United States v. Bell, Case No. 15-10029, 2016 WL 6561286 (C.D. Ill.

Nov. 4, 2016), district court Judge James Shadid described how he conducted

a pre-Franks hearing: “On October 20, 2016, the Court held a ‘pre-Franks’

hearing where Defendant was allowed to develop his arguments and the

Government was limited to arguing that Defendant has not met the

requirements for a Franks hearing based on the information contained in the

affidavits.” Bell, 2016 WL 6561286, at *3. The procedure that Judge Shadid

used tracks the procedure prescribed in McMurtrey.

      The court concludes that Judge Joseph committed clear error in allowing

the government to explain away the discrepancies the defendants had

identified in the motion to suppress without converting the September 6, 2018

hearing into a full-blown Franks evidentiary hearing. The government’s

response to the defendants’ objections criticized the defendants’ inconsistent

arguments. The government says that while the defendants initially argued

that paragraph seven of the affidavit contained a false statement, “[a]fter being

confronted with a letter written by the confidential source to case agents (which

had been produced in discovery prior to their filing of pretrial motions),” the

defendants “now contend that the government is precluded from relying on this

letter to refute the defendants’ serious allegations” that Peskie made false

statements. Dkt. No. 75 at 9. The government seems to concede that it

provided “the case agent’s notes and the letter from the confidential source to

the case agent” to Judge Joseph. Id. at 10. It argues, however, that it did not

“present evidence” when it directed Judge Joseph’s attention to the notes and

                                        36
the letter, because “no one was called to testify at the September 6, 2018

hearing.” Id. The court is at a loss to understand how giving the court

information that it did not have in order to rebut the defendants’ allegations of

false statements or omission does not constitute presenting evidence, whether

the documents were presented through the testimony of a witness or just

handed to the judge. The presentation of the notes and the letter appear to

have been an attempt to “back up” one of Peskie’s assertions in paragraph

seven of the affidavit that the defendants alleged was false, misleading or

incomplete. McMurtrey, Glover and Bell state that the purpose of a pre-Franks

hearing is to allow a defendant to supplement the allegations in his original

motion when his written request for a Franks hearing does not make the

“relatively difficult” preliminary showing required. The purpose is not to allow

the government to present evidence to rebut the assertions the defendant made

in the request; that is what the Franks hearing itself is for. By allowing the

government to present evidence and arguments rebutting the assertions in the

defendants’ request, Judge Joseph did what McMurtrey says a district court

cannot do.

             2.    Harmless error

      The government argues that even if Judge Joseph committed a

procedural error, that error was harmless because the defendants “failed to

make the requisite ‘substantial preliminary showing’ to obtain a Franks

hearing.” Id. It argues that the McMurtrey trial court’s restrictions on the

defendant’s ability to cross-examine the search warrant affiant were

                                        37
impermissible because the defendant had made a showing sufficient to warrant

a full Franks hearing; it argues that here, the defendants did not make a

sufficient showing to warrant a full Franks hearing, so the fact that Judge

Joseph did not give the defendants the opportunity to litigate the agent notes

and the letter was harmless. Id. at 10-11. This is a circular argument.

      The McMurtrey court pointed out that if a “defendant’s initial Franks

motion does not make the required ‘substantial preliminary showing,’ the court

need not hold a pre-Franks hearing to provide the defendant a further

opportunity to do so.” McMurtrey, 704 F.3d at 505. It appears that in this case,

Judge Joseph had questions about whether the defendants’ initial Franks

motion made the required substantial preliminary showing, because she

scheduled an attorneys-only status hearing for the stated purpose of gathering

more information about the defendants’ request for a Franks hearing. If Judge

Joseph had read the defendants’ request for a Franks hearing and concluded

that it did not make the requisite preliminary showing on its face, she could

have denied the motion and moved on to the suppression motion. Rather than

denying the motion, she scheduled the hearing, asking for more information.

That implies she did not conclude that, on its face, the request for a Franks

hearing failed to make the requisite showing. Given that, Judge Joseph had the

discretion to give the defendants the opportunity to supplement their motion,

but not to allow the government to make arguments based on information

outside the four corners of the affidavit.




                                        38
      Because the court cannot conclude that Judge Joseph’s error was

harmless, the court will vacate the order denying the defendants’ motion for a

Franks hearing and remand the case to Judge Joseph to conduct that hearing.

As far as this court can tell, that is the remedy for allowing the government to

rebut the allegations in the defendants’ request without expanding the status

conference into a full evidentiary hearing.

V.    OTHER MATTERS

      Judge Joseph also issued a report, recommending that this court deny

the defendants’ motion to suppress. Dkt. No. 62. Given its ruling on the

objection to the denial of the defendants’ motion for a Franks hearing, the

court will defer ruling on whether to adopt that recommendation. The outcome

of the Franks hearing may impact whether Judge Joseph reaches the

suppression motion, or whether she amends her recommendation.

      The court encourages the parties to present all relevant evidence and

arguments to Judge Joseph at the Franks hearing. If Judge Joseph again

recommends, post-Franks hearing, that this court should deny the motion to

suppress, this court will not consider evidence not presented to Judge Joseph,

or arguments not made to her.

      Finally, defendant Hinkle has asked the court to order Federal Defender

Services of Wisconsin to appoint Attorney John Schiro to represent her,

retroactive to July 10, 2018. Dkt. No. 79. Attorney Schiro was privately

retained to represent Hinkle, but because she is in state custody, she does not

have funds to continue to pay him. The court will grant this motion.

                                       39
VI.   CONCLUSION

      The court VACATES that portion of Judge Joseph’s October 5, 2018

order that denied the defendants’ motion for a Franks hearing. Dkt. No. 62.

      The court REMANDS the case to Judge Joseph so that she can conduct

a full evidentiary Franks hearing.

      The court DEFERS ruling on Judge Joseph’s recommendation that this

court deny the defendants’ motion to suppress evidence. Dkt. No. 62.

      The court GRANTS defendant Hinkle’s motion for an order appointing

counsel. Dkt. No. 79. The court ORDERS that Federal Defender Services of

Wisconsin shall appoint Attorney John Schiro to represent defendant Hinkle,

nunc pro tunc to July 10, 2018.

      Dated in Milwaukee, Wisconsin this 15th day of May, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                      40
